Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Corrected Notice of Allowability is processed in respond to an IDS filed 10/14/2021 subsequent to a Notice of Allowance mailed 08/18/2021.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/14/2021 was filed after the mailing date of the Notice of Allowance on 08/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has reviewed the three references cited in the IDS filed 10/14/2021 and they do not affect the Reasons for Allowance submitted in the Notice of Allowance mailed 07/21/2021.
Accordingly, the Reasons for Allowance remain the same as already submitted in the Notice of Allowance mailed 07/21/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625